DETAILED ACTION
Claims 1-20 are presented for examination.
Claims 1, 8, and 15 have been amended.
This office action is in response to the amendment submitted on 28-JUN-2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/28/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Terminal Disclaimer
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 11,326,423 B2 (16/414,535) has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 06/28/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 16/414,630 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments - 35 USC § 103
Applicant’s arguments with respect to 35 U.S.C. 103 have been fully considered and are persuasive.  The rejection of 35 U.S.C. 103 has been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:


    PNG
    media_image1.png
    466
    534
    media_image1.png
    Greyscale
PCT/US20/32835 provides an International Search Report and Written Opinion dated 3 August 2020 (corresponding mail date of 11/19/2020 as shown in the global dossier). Six references have been cited as ‘X’ references and one reference has been applied to teaching claim 1 as presented to the international searching authority. Examiner notes the claim 1 cited as lacking novelty in the written opinion is of the same scope as found in the claims dated 05/16/2019 (claims filed during submission of the application). Significant amendments have been made to the claims through prosecution. One notable incorporation is the elements of Fig. 3 of the instant Application performing the function of a genetic algorithm. None of the elements of Fig. 3 and the genetic algorithm are found in the references cited by the international search authority. Further amendments have been made to distinguish over the cited prior art of Alghareeb et al., “Proactive Optimization of Oil Recovery in Multilateral Wells Using Real Time Production Data” [2009] SPE 124999 and Cetkovic et al., “A Methodology for Multilateral Wells Optimization - Field Case Study” [2016] SPE 183004 MS. 

However, this reference or any reference of record or combination of references, do not disclose or suggest, the limitations as set forth in Claims 1, 8, and 15, specifically

…
determining, by the multilateral well optimizing system using the multilateral well production model, an optimum pressure drop across each downhole valve, wherein determining the optimum pressure drop across each downhole valve comprises iteratively:
initializing control parameters for the multilateral well;
identifying limits for the control parameters;
creating initial solutions for the optimum pressure drop across each downhole valve;
evaluating, using the multilateral well production model, performance of the initial solutions;
ranking the initial solutions according to an estimated greater net present value and total oil production and the value of an objective function being greater than or equal to a function of the control parameters, subject to a function of problem constraints of the control parameters being between a lower bound and an upper bound;
performing a convergence check on the initial solutions; and
creating a new instance of a solution using properties of top-performing initial solutions;
…
equalizing flow across each lateral of the multilateral well, balancing production from each lateral of the multilateral well, including: managing a drawdown of each lateral of the multilateral well, choking combinations of laterals of the multilateral well, and observing impacts on water production from each lateral of the multilateral well


In combination with the remaining features and elements of the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 are Allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E JOHANSEN whose telephone number is (571)272-8062.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 5712722279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN E JOHANSEN/Examiner, Art Unit 2146